 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Magnum Property Investments, LLC,                    Case No.: 19-cv-0004-AJB-MDD
12                                       Plaintiff,       ORDER GRANTING PLAINTIFF’S
13   v.                                                   EX PARTE MOTION FOR
                                                          REMAND (Doc. No. 3)
14   Thane Sevier; Kenneth Wayne Coulson,
     Kenneth Jake Couson, and DOES 1-10,
15
                                      Defendants.
16
17            Presently before the Court is an ex parte motion filed by Magnum Property
18   Investments, LLC to remand this unlawful detainer action back to state court. (Doc. No. 3.)
19   For the reasons herein, the Court GRANTS Plaintiff’s motion, finding the Defendants’
20   Notice of Removal is deficient, and REMANDS this action to the San Diego Superior
21   Court.
22                                      I.     DISCUSSION
23            Congress has authorized a defendant to remove a civil action from state court to
24   federal court. 28 U.S.C. §1441. However, the removing party “always has the burden of
25   establishing that removal was proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
26   1992). The district court must remand any case previously removed from a state court “if
27   at any time before final judgment it appears that the district court lacks subject matter
28   jurisdiction.” 28 U.S.C. §1447(c). Moreover, there is a strong presumption against removal
                                                      1

                                                                               19-cv-0004-AJB-MDD
 1   jurisdiction. Thus, doubts as to whether the federal court has subject matter jurisdiction
 2   must be resolved in favor of remand. See Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir.
 3   1996); see also Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there is any
 4   doubt as to the right of removal in the first instance.”). A defense based on federal law is
 5   not sufficient to remove an action to federal court. Berg v. Leason, 32 F.3d 422, 426 (9th
 6   Cir. 1994) (“[N]either an affirmative defense based on federal law . . . nor one based on
 7   federal preemption . . . renders an action brought in state court removable.”).
 8         Although Defendants have not filed a response to the ex parte motion, “a district
 9   court’s duty to establish subject matter jurisdiction is not contingent upon the parties’
10   arguments.” See United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 966
11   (9th Cir. 2004). Courts may consider the issue sua sponte. Demery v. Kupperman, 735 F.2d
12   1139, 1149 n.8 (9th Cir. 1984). Indeed, the Supreme Court has emphasized that “district
13   courts have an ‘independent obligation to address subject-matter jurisdiction sua sponte.’”
14   Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 593 (2004) (quoting United States
15   v. S. Cal. Edison Co., 300 F. Supp. 2d 964, 972 (E.D. Cal. 2004)).
16         Here, Defendants’ Notice of Removal asserts this Court has jurisdiction under
17   28 U.S.C. §§ 1331, 1332, and 1333. (Doc. No. 1 at 2.) The federal statutes cited reference
18   federal question jurisdiction, diversity jurisdiction, and an admiralty statute, respectively.
19   First, there is no federal question because the unlawful detainer complaint invokes
20   California law. (See Doc. No. 1-2 at 7–10.) Generally, “[f]ederal jurisdiction typically
21   exists only when a federal question is presented on the face of the plaintiff’s properly
22   pleaded complaint.” Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005). The
23   complaint filed in state court solely concerns unlawful detainer under California law and,
24   thus, presents no federal question. See Aurora Loan Servs., LLC v. Montoya, No. 2:11-cv-
25   2485-MCE-KJN-PS, 2011 WL 5508926, at *3 (E.D. Cal. Nov. 9, 2011) (“[P]laintiff filed
26   its Complaint in Superior Court asserting a single claim for unlawful detainer premised
27   solely on California law. Because a claim for unlawful detainer does not by itself present
28   a federal question or necessarily turn on the construction of federal law, no basis for federal
                                                    2

                                                                                  19-cv-0004-AJB-MDD
 1   question jurisdiction appears on the face of the Complaint.”); see also Sage Home Mortg.,
 2   LLC v. Roohan, No.: 17-cv-1409-AJB-JMA, 2017 U.S. Dist. LEXIS 118119, at *
 3   (S.D. Cal. July 27, 2017) (same). Accordingly, federal question jurisdiction does not exist.
 4         Diversity jurisdiction also fails to provide this Court with jurisdiction as Plaintiff’s
 5   principal place of business is California and Defendants reside in California. Moreover, the
 6   amount in controversy in the complaint does not exceed the statutory minimum of $75,000
 7   required to invoke diversity jurisdiction. “In unlawful detainer actions, . . . the amount of
 8   damages sought in the complaint, not the value of the subject real property, determines the
 9   amount in controversy.” Litton Loan Servicing, L.P. v. Villegas, No. C 10–05478 PJH,
10   2011 WL 204322, *2 (N.D. Cal. Jan. 21, 2011). Here, the state court complaint states the
11   “amount demanded does not exceed $10,000.” (Doc. No. 1-2 at 7.) Thus, the total amount
12   of damages is well below the $75,000 statutory minimum for diversity jurisdiction.
13         Finally, the subject matter of the complaint is real property, and does not raise issues
14   surrounding admiralty or maritime, thus 28 U.S.C. § 1333 also fails to give this court
15   jurisdiction.
16                                     II.    CONCLUSION
17         Because Defendants cannot establish federal jurisdiction, removal was improper.
18   The Court GRANTS Plaintiff’s motion for remand back to the San Diego Superior Court
19   for lack of subject matter jurisdiction. Accordingly, the Court DENIES as moot
20   Defendant’s motion to proceed in forma pauperis. (Doc. No. 2.)
21         IT IS SO ORDERED.
22   Dated: January 10, 2019
23
24
25
26
27
28
                                                   3

                                                                                 19-cv-0004-AJB-MDD
